Blackford, J. —
The applicant, Rufus A. Lockwood, an attorney and counsellor at law, in obedience to a subpoena, appeared before the grand jury of the said Court to give evidence. The foreman of the jury, authorized by statute to administer oaths to witnesses, offered to administer the following oath to Mr. Lockwood: “You do solemnly swear that the evidence yon shall give to the grand jury shall be the truth, the whole truth, and nothing but the truth. So help you God.” He refused to take the oath, on the ground that it was too general and therefore unlawful. For that refusal, the Court adjudged the witness to be guilty of a contempt, and fined him fifty dollars.
This application must be refused, as we have no jurisdiction in cases of this kind. The State v. Tipton, 1 Blackf. 166.
The 114th section of c. 38, R. S. 1843, is relied on to show that, as the applicant is an attorney and counsellor at law, we have jurisdiction of the cause. But that section, we think, applies only to cases where a lawyer has been adjudged guilty of a contempt for some misconduct in his office. In the present case, the party’s offence related not to any official act, but to his conduct as a witness.
The motion is overruled.